Delaplaine, J.,
delivered the opinion of the Court.
Joseph Frank Kohnen, Jr., a prisoner in the Maryland Penitentiary, is applying here for leave to appeal from the refusal of a writ of habeas corpus by Judge Carter of the Supreme Bench of Baltimore City.
Petitioner was indicted by the grand jury of Baltimore City on five charges of robbery, each indictment containing six counts. He claimed in the Criminal Court of Baltimore that he did not have a deadly, weapon, but only a toy pistol made of aluminum. He.was convicted in each , case on only one count, which charged robbery without a deadly, weapon, and he was sentenced to the Maryland Penitentiary for a term of 10 years on each of four of the indictments, the sentences to run concurrently. On the fifth indictment he was sentenced to the Penitentiary for 10 years, the sentence to begin at the expiration of the sentences imposed on the other four indictments.
Petitioner contends-that his warrant of committment to the Penitentiary is illegal, because it shows that he was convicted of robbery with a deadly weapon, whereas he was actually convicted of robbery without a deadly weapon. The warrant of committment shows that petitioner was found guilty on the third count. This count charged him with robbery, not with robbery with a deadly weapon. In order to describe the verdict more definitely, the Clerk of the Court inserted the one word “Robbery” after the words “Guilty on Third Count.” It is thus entirely clear that he was committed for robbery without a deadly weapon.

Application denied, with costs.